DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgement is made of the preliminary amendment filed on 12/23/2019 in which claims 4-5, 7, 9-10, 12-17 were amended and claims 18-20 added. Therefore, claims 1-20 are pending for examination below. 

Information Disclosure Statement
The information disclosure statements (IDS) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements filed up to the date of this office action are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character of Figure 1 “20”, i.e. there are two first communication modules identified as item 20.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 11-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schulz [US 2013/0346025].
With respect to claims 1 and 12-13, Schulz discloses a test board [100] for a charging device, comprising: a connecting circuit [126], configured to be connected to a charging device and a load module respectively to form a test loop between the charging device and the load module through the connecting circuit [i.e. between 118 and 104]; a first communication module [110], configured to communicate with an upper computer [132]; a second communication module [102], configured to communicate with the charging device [via inputs from 102 to controller 106 to communication 128]; and a control module [106], connected to the first communication module and the second communication module respectively [par. 0059], and configured to receive command information sent by the upper computer through the first communication module, and generate a test command according to the command information, to cause the test board or the charging device to execute the test command [par. 0054 and 0059-0061].

With respect to claims 2 and 14, Schulz further discloses wherein after the test command is executed by the test board or the charging device, the control module is further configured to acquire state information of the charging device, determine a test result of the test command according to the state information of the charging device, and send the test result to the upper computer [132; par. 0059 and 0061, communication regarding instructions and results via the line 130].

With respect to claims 3 and 15, Schulz further discloses wherein after the test command is executed by the test board or the charging device, the control module is further configured to acquire state information of the charging device, and send the state information of the charging device to the upper computer, to enable the upper computer to determine a test result of the test command according to the state information of the charging device [par 0082-0085, note the communication line 130 between the testing board and controller means the circuit is indeed configured to send the information; also note there are additional external controllers to the controller 106 such as 112/114 were information is sent to for analyzing].

With respect to claims 4 and 16, Schulz further discloses wherein when the test command is executed by the test board, the control module is configured to an abnormal state indicated by the test command, and collect running state information of the charging device, wherein the running state information is configured to indicate whether the charging device enters a protection state [par. 0059, 0061, 0068, 0078, 0083-0085].

With respect to claims 5 and 17, Schulz further discloses wherein when the test command is executed by the charging device, the control module is configured to send the test command to the charging device through the second communication module, and collect output state information of the charging device, wherein the output state information is configured to indicate an output state of the charging device when running according to the test command [0054, 0061; i.e. via communication line 128 which connects 124 and 110 for exchanging of information].

With respect to claim 6, Schulz further discloses wherein the connecting circuit comprises a first power line and a second power line, a first end of the first power line is connected to a positive electrode of the load module, and a second end of the first power line is connected to a positive power supply line of the charging device; and a first end of the second power line is connected to a negative electrode of the load module, and a second end of the second power line is connected to a negative power supply line of the charging device [126; note that the figure shows 126 as a single line however it is implicit in the art that charging lines include both positive and negative lines in order to successfully provide charging power, evidence is further provided in par. 0061 and 0064 which explicitly states the types of charging connectors known to include positive and negative contacts].

With respect to claim 7, Schulz further discloses wherein the connecting circuit further comprises a switch tube connected to in series on the first power line or the second power line, a control electrode of the switch tube is connected to the control module, and the control module is configured to control the test loop between the charging device and the load module to turn on or off by controlling the switch tube to be turned on or off [par. 0042-0043, 0058, 0061, 0065].

With respect to claim 8, Schulz further discloses wherein the connecting circuit further comprises a sampling resistor connected in series on the first power line or the second power line, and both ends of the sampling resistor are connected to the control module [par. 0014; also note measuring of values such as voltages and current with voltage/current sensors are done with resistors].
With respect to claim 9, Schulz further discloses wherein the load module comprises an electronic load, and the control module is configured to be connected to an external power supply to cause the external power supply to provide power to the control module [104 and charger 116 externally located from 104].

With respect to claim 11, Schulz further discloses wherein the second communication module is configured to communicate with the charging device through a first communication line, and the first communication line, the first power line, and the second power line are disposed in a same cable [126 and 128; note that the figure shows 126/128 as separated lines however par. 0061 and 0064 explicitly state the types of charging connectors such as CHAdeMO and J1772 which are electric vehicle charging cables where all lines are within a same cable and connector that connects to the vehicle].

With respect to claim 18, Schulz further discloses wherein the charging device is an adapter, a power bank, or a car charger [i.e. car charger].

With respect to claim 19, Schulz further discloses wherein the command information is configured to indicate a test type, the test type comprising a power consumption test, an over voltage test, an over temperature test and a path impedance test [abstract].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulz [US 2013/0346025] as applied above and further in view of Chamberlain et al. [US 11,275,395].
With respect to claim 10, Schulz fails to disclose wherein the load module is a programmable power supply, the programmable power supply is configured to provide power supply to the control module. However, Chamberlain teaches wherein the load module is a programmable power supply, the programmable power supply is configured to provide power supply to the control module [Fig. 4; col. 7 line 40 to col. 8 line 56]. Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the instant claims to modify Schulz to have the load use a programmable power supply for the benefit of allowing control/adjustment of the power being supplied. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulz [US 2013/0346025] as applied above and further in view of Tian et al.
With respect to claim 20, Schulz fails to disclose the kind cables used. However, Tian teaches a charging control method using a power line and communication line in order to control power supply wherein the cable is a USB cable or a Type-C cable [par. 0027-0028]. Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the instant claims to modify Schulz’s testing method to include a usb type cable for the benefit of using Schulz testing method with a well-known routine power transfer cable. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859